Case 20-10343-LSS   Doc 1865   Filed 12/22/20   Page 1 of 12
Case 20-10343-LSS   Doc 1865   Filed 12/22/20   Page 2 of 12

                     EXHIBIT A
                                         Case 20-10343-LSS                                Doc 1865                     Filed 12/22/20                  Page 3 of 12
                                                                                                    Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

                       Description                                          Name                                 Address                  Fax                      Email                 Method of Service
Notice of Appearance and Request for Notices              Abernathy, Roeder, Boyd & Hullett, P.C. Attn: Chad Timmons                214‐544‐4040    ctimmons@abernathylaw.com          Email
Counsel to Collin County Tax Assessor/Collector                                                   Attn: Larry R. Boyd                               bankruptcy@abernathylaw.com
                                                                                                  Attn: Emily M. Hahn                               ehahn@abernathy‐law.com
                                                                                                  1700 Redbud Blvd, Ste 300
                                                                                                  McKinney, TX 75069
Notice of Appearance/Request for Notices.                 Adams and Reese LLP                     Attn: Henry C. Shelton, III                       Henry.Shelton@arlaw.com            Email
Counsel to Chickasaw Council, Boy Scouts of America, Inc.                                         6075 Poplar Ave, Ste 700
                                                                                                  Memphis, TN 38119
Notice of Appearance/Request for Notices                  Ashby & Geddes, P.A.                    Attn: Bill Bowden                 302‐654‐2067    wbowden@ashbygeddes.com            Email
Counsel for Del‐Mar‐Va Council, Inc., Boy Scouts of                                               500 Delaware Avenue, 8th Floor
America                                                                                           P.O. Box 1150
                                                                                                  Wilmington, DE 19899‐1150
Notice of Appearance and Request for Notices              Baird Mandalas Brockstedt, LLC          Attn: Stephen W. Spence           302‐644‐0306    sws@bmbde.com                      Email
Counsel to several sexual abuse survivor claimants                                                1413 Savannah Rd, Ste 1
                                                                                                  Lewes, DE 19958
Notice of Appearance/Request for Notices                  Baker Manock & Jensen, PC               Attn: Jan T. Perkins                              jperkins@bakermanock.com           Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                   5260 North Palm Avenue, Suite
                                                                                                  421
                                                                                                  Fresno, CA 93704
Notice of Appearance/Request for Notices                  Ballard Spahr LLP                       Attn: Matthew G. Summers          302‐252‐4466    summersm@ballardspahr.com          Email
Counsel for Clarendon America Insurance Company                                                   Attn: Chantelle D. McClamb                        mcclambc@ballardspahr.com
                                                                                                  919 N. Market St, 11th Fl
                                                                                                  Wilmington, DE 19801‐3034
Notice of Appearance/Request for Notices                  Bayard, P.A.                            Attn: Erin R. Fay                                 efay@bayardlaw.com                 Email
Counsel for Hartford Accident and Indemnity Company,                                              Attn: Gregory J. Flasser                          gflasser@bayardlaw.com
First State Insurance Company, and Twin City Fire                                                 600 N King St, Ste 400
Insurance Company                                                                                 Wilmington, DE 19801


Notice of Appearance/Request for Notices                 Bielli & Klauder, LLC                   Attn: David M. Klauder             302‐397‐2557    tbielli@bk‐legal.com               Email
Counsel for Various Tort Claimants                                                               1204 N. King Street                                dklauder@bk‐legal.com
                                                                                                 Wilmington, DE 19801
Notice of Appearance and Request for Notices             Bodell Bove, LLC                        Attn: Bruce W. McCullough          302‐655‐6827    bmccullough@bodellbove.com         Email
Counsel for Agricultural Insurance Company                                                       1225 N King St, Ste 1000
                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices                Bradley Arant Boult Cummings             Attn: Edwin Rice                                   eRice@bradley.com                  Email
Counsel for the Florida Conference of the United                                                 Attn: Elizabeth Brusa                              ebrusa@bradley.com
Methodist Church and Various Churches in the Conference                                          100 N Tampa St, Ste 2200
that are Chartered Organizations                                                                 Tampa, FL 33602



Notice of Appearance/Request for Notices                 Bradley Riley Jacobs PC                 Attn: Todd C. Jacobs                               tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                                      320 W Ohio St, Ste 3W
                                                                                                 Chicago, IL 60654
Notice of Appearance and Request for Notices             Brown Rudnick LLP                       Attn: David J. Molton                              EGoodman@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for Justice                                            7 Times Square                                     DMolton@brownrudnick.com
                                                                                                 New York, NY 10036
Notice of Appearance and Request for Notices             Brown Rudnick LLP                       Attn: Sunni P. Beville                             sbeville@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for Justice                                            Attn: Tristan G. Axelrod                           taxelrod@brownrudnick.com
                                                                                                 1 Financial Ctr
                                                                                                 Boston, MA 02111
Notice of Appearance/Request for Notices                 Buchalter, A Professional Corporation   Attn: Shawn M. Christianson        415‐227‐0770    schristianson@buchalter.com        Email
Counsel for Oracle America, Inc                                                                  55 Second Street, 17th Floor
                                                                                                 San Francisco, California 94105‐
                                                                                                 3493
Notice of Appearance/Request for Notices Counsel for     Butler Snow LP                          Attn: Daniel W. Van Horn                           Danny.VanHorn@butlersnow.com       Email
Chicksaw Council, BSA, Inc.                                                                      P.O. Box 171443
                                                                                                 Memphis, TN 38187‐1443
Notice of Appearance/Request for Notices                 Carruthers & Roth, P.A.                 Attn: Britton C. Lewis             336‐478‐1145    bcl@crlaw.com                      Email
Counsel for Arrowood Indemnity Company                                                           235 N. Edgeworth St.
                                                                                                 P.O. Box 540
                                                                                                 Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel for     Chipman, Brown, Cicero & Cole, LLP      Attn: Mark Desgrosseilliers        302‐295‐0199    degross@chipmanbrown.com           Email
Jane Doe, Party in Interest                                                                      1313 N Market St, Ste 5400
                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices                 Choate, Hall & Stewart LLP              Attn: Douglas R. Gooding           617‐248‐ 4000   dgooding@choate.com                Email
Counsel for Liberty Mutual Insurance Company                                                     Attn: Jonathan D. Marshall                         jmarshall@choate.com
                                                                                                 Attn: Michael J. Foley, Jr.                        mjfoley@choate.com
Notice of Appearance/Request for Notices ‐ Authorized    Commonwealth of Pennsylvania            Dept of Labor & Industry           717‐787‐7671    ra‐li‐ucts‐bankrupt@state.pa.us    Email
Agent for the Commonwealth of Pennsylvania, Dept of                                              Attn: Deb Secrest/Collections
Labor and Industry, Office of Unemployment                                                       Support Unit
Compensation Tax Services (UCTS)                                                                 651 Boas St, Rm 925
                                                                                                 Harrisburg, PA 17121
Notice of Appearance/Request for Notices                 Connolly Gallagher, LLP                 Attn: Karen C. Bifferato                           kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                         Attn: Kelly M. Conlan                              kconlan@connollygallagher.com
                                                                                                 1201 N Market St, 20th Fl
                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices                 Coughlin Duffy, LLP                     Attn: Kevin Coughlin               973‐267‐6442    kcoughlin@coughlinduffy.com        Email
Counsel for Arrowood Indemnity Company                                                           Attn: Lorraine Armenti                             larmenti@coughlinduffy.com
                                                                                                 Attn: Michael Hrinewski                            mhrinewski@coughlinduffy.com
                                                                                                 350 Mount Kemble Ave.
                                                                                                 PO Box 1917
                                                                                                 Morristown, NJ 0796




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                        Page 1 of 8
                                         Case 20-10343-LSS                                   Doc 1865                   Filed 12/22/20                  Page 4 of 12
                                                                                                     Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

                       Description                                            Name                               Address                    Fax                      Email                   Method of Service
Notice of Appearance and Request for Notices               Crew Janci LLP                         Attn: Stephen Crew                                 peter@crewjanci.com                   Email
Counsel to Abuse Victims                                                                          Attn: Peter Janci                                  steve@crewjanci.com
                                                                                                  1200 NW Naito Pkwy, Ste 500
                                                                                                  Portland, OR 97209
*NOA ‐ Counsel to Appellee Sidley Austin LLP               Cross & Simon, LLC                     A n: Christopher Simon              302‐777‐4224   csimon@crosslaw.com                   Email
                                                                                                  A n: Kevin Mann                                    kmann@crosslaw.com
                                                                                                  1105 N Market St, Ste 901
                                                                                                  Wilmington, DE 19801
Notice of Appearance and Request for Notices               Crowell & Moring LLP                   Attn: Mark D. Plevin                415‐986‐2827   mplevin@crowell.com                   Email
Counsel to American Zurich Insurance Company                                                      Attn: Austin J. Sutta                              asutta@crowell.com
                                                                                                  3 Embarcadero Center, 26th Fl
                                                                                                  San Francisco, CA 94111
Notice of Appearance and Request for Notices               Crowell & Moring LLP                   Attn: Tacie H. Yoon                 202‐628‐5116   tyoon@crowell.com                     Email
Counsel to American Zurich Insurance Company                                                      1001 Pennsylvania Ave, NW
                                                                                                  Washington, D.C. 20004
Notice of Appearance/Request for Notices                   Davidoff Hutcher & Citron LLP          Attn: Jonathan S. Pasternak         914‐381‐7406   jsp@dhclegal.com                      Email
Counsel for St. Stephen's Episcopal Church                                                        Attn: James B. Glucksman                           jbg@dhclegal.com
                                                                                                  Attn: Robert L. Rattet                             rlr@dhclegal.com
                                                                                                  605 3rd Ave
                                                                                                  New York, NY 10158
Notice of Appearance/Request for Notices                   Davies Hood PLLC                       Attn: Jason P. Hood                                Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                           22 North Front Street, Suite 620
                                                                                                  Memphis, TN 38103‐2100
Notice of Appearance/Request for Notices                   Dorsey & Whitney LLP                   Attn: Bruce R. Ewing                               ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of America                                           Attn: Eric Lopez Schnabel                          schnabel.eric@dorsey.com
                                                                                                  51 W 52nd St
                                                                                                  New York, NY 10019
Notice of Appearance/Request for Notices                   Dorsey & Whitney LLP                   Attn: Eric Lopez Schnabel                          schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of America                                           Attn: Alessandra Glorioso                          glorioso.alessandra@dorsey.com
                                                                                                  300 Delaware Ave, Ste 1010
                                                                                                  Wilmington, DE 19801
Notice of Appearance and Request for Notices               Doshi Legal Group, P.C.                Attn: Amish R. Doshi                               amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                                   1979 Marcus Ave, Ste 210E
                                                                                                  Lake Success, NY 11042
Notice of Appearance/Request for Notices                Faegre Drinker Biddle & Reath LLP         Attn: Michael P. Pompeo             317‐569‐4800   michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of Brooklyn, New                                           1177 Avenue of the Americas, 41st
York                                                                                              Floor
                                                                                                  New York, NY 10036‐2714
Notice of Appearance/Request for Notices                Faegre Drinker Biddle & Reath LLP         Attn: Patrick A. Johnson            302‐467‐4201   patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of Brooklyn, New                                           Attn: Kaitlin W. MacKenzie                         kaitlin.mackenzie@faegredrinker.com
York                                                                                              222 Delaware Ave, Ste 1410
                                                                                                  Wilmington, DE 19801‐1621
Notice of Appearance/Request for Notices                   Faegre Drinker Biddle & Reath LLP      Attn: Jay Jaffe                     317‐569‐4800   jay.jaffe@faegredrinker.com           Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's End                                             600 E. 96th St, Ste 600
Popcorn Company                                                                                   Indianapolis, IN 46240
Notice of Appearance/Request for Notices                   Faegre Drinker Biddle & Reath LLP      Attn: Patrick A. Johnson            302‐467‐4201   patrick.jackson@faegredrinker.com     Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's End                                             222 Delaware Ave, Ste 1410
Popcorn Company                                                                                   Wilmington, DE 19801‐1621

Notice of Appearance/Request for Notices                   Ferry Joseph, PA                       Attn: John D. McLaughlin, Jr.       302‐575‐1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                                  824 N Market St, Ste 1000
                                                                                                  Wilmington, DE 19801
Notice of Appearance/Request for Notices                   Fineman Krekstein & Harris, PC         Attn: Dierdre M. Richards           302‐394‐9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of PA, AIG                                           1300 N King St
                                                                                                  Wilmington, DE 19801

Notice of Appearance and Request for Notices               Flordia M. Henderson                   P.O. Box 30604                      901‐348‐4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H. Williams,                                          Memphis, TN 38130‐0604
jointly as Parents, Legal Guardians and Next Friends of
T.Q.W., a Minor
Notice of Appearance/Request for Notices                   Foley & Lardner LLP                    Attn: Richard J. Bernard            212‐687‐2329   rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                      90 Park Ave
                                                                                                  New York, NY 10016
Notice of Appearance/Request for Notices                   Foley & Lardner LLP                    Attn: Victor Vilaplana              858‐792‐6773   vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                      3579 Valley Centre Dr, Ste 300
                                                                                                  San Diego, CA 92130
Notice of Appearance/Request for Notices                   Foran Glennon Planadech Ponzi &        Attn: Susan N K Gummow              312‐863‐5000   sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of PA, AIG    Rudloff, P.C.                          Attn: Igor Shleypak                                ishleypak@fgppr.com
                                                                                                  222 N LaSalle St, Ste 1400
                                                                                                  Chicago, IL 60614
Notice of Appearance/Request for Notices                   Fox Swibel Levin & Carroll LLP         Attn: Margaret M. Anderson          312‐224‐1201   panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                        200 W Madison St, Ste 3000
                                                                                                  Chicago, IL 60606
Notice of Appearance and Request for Notices               Gilbert LLP                            Attn: Kami Quinn                                   chalashtorij@gilbertlegal.com         Email
Counsel to Future Claimants’ Representative                                                       Attn: Meredith Neely                               quinnk@gilbertlegal.com
                                                                                                  Attn: Emily Grim                                   neelym@gilbertlegal.com
                                                                                                  Attn: Jasmine Chalashtori                          grime@gilbertlegal.com
                                                                                                  700 Pennsylvania Ave, SE Ste 400
                                                                                                  Washington, DC 20003
Notice of Appearance and Request for Notices               Godfrey & Kahn, SC                     Attn: Erin A. West                  608‐257‐0609   ewest@gklaw.com                       Email
Counsel for Bay‐Lakes Council                                                                     1 E Main St, Ste 500
                                                                                                  P.O. Box 2719
                                                                                                  Madison, WI 53701‐2719




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                         Page 2 of 8
                                        Case 20-10343-LSS                                  Doc 1865                     Filed 12/22/20                  Page 5 of 12
                                                                                                     Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

                       Description                                       Name                                     Address                   Fax                     Email                      Method of Service
Notice of Appearance and Request for Notices             Godfrey & Kahn, SC                        Godfrey & Kahn, SC                 920‐436‐7988   tnixon@gklaw.com                        Email
Counsel for Bay‐Lakes Council                                                                      Attn: Timothy F. Nixon
                                                                                                   200 S Washington St, Ste 100
                                                                                                   Green Bay, WI 54301‐4298
Notice of Appearance and Request for Notices                Hoover & Slovacek, LLP                 Attn: Steven A. Leyh               713‐977‐5395   leyh@hooverslovacek.com                 Email
Counsel for the Chapelwood United Methodist Church                                                 Galleria Tower II
                                                                                                   5051 Westheimer Rd, Ste 1200
                                                                                                   Houston, TX 77056
Notice of Appearance and Request for Notices                Ice Miller                             Attn: Daniel R. Swetnam            614‐224‐3568   daniel.swetnam@icemiller.com            Email
Counsel for Simon Kenton Council                                                                   Arena District
                                                                                                   250 West St
                                                                                                   Columbus, OH 43215
Core Parties                                                Internal Revenue Service               Centralized Insolvency Operation   855‐235‐6787                                           First Class Mail
Internal Revenue Service                                                                           P.O. Box 7346
                                                                                                   Philadelphia, PA 19101‐7346
Notice of Appearance/Request for Notices                    Jacobs & Crumplar, P.A.                Attn: Reann Warner                 302‐656‐5875   raeann@jcdelaw.com                      Email
Counsel for Certain Claimants                                                                      Attn: Thomas C. Crumplar                          tom@jcdelaw.com
                                                                                                   750 Shipyard Dr., Suite 200
                                                                                                   Wilmington, DE 19801
Notice of Appearance and Request for Notices                James, Vernon & Weeks, P.A.            Attn: Leander L. James             208‐664‐1684   ljames@jvwlaw.net                       Email
Counsel to Certain Tort Claimants                                                                  Attn: Craig K. Vernon                             cvernon@jvwlaw.net
                                                                                                   Attn: R. Charlie Beckett                          rbeckett@jvwlaw.net
                                                                                                   1626 Lincoln Wy
                                                                                                   Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices                    Janet, Janet & Scuggs, LLC             Attn: Gerald D. Jowers, Jr         803‐727‐1059   gjowers@JJSJustice.com                  Email
Counsel for Claimant J.M. as party in interest                                                     500 Taylor St, Ste 301
                                                                                                   Columbia, SC 29201
Bank Debt                                                   JPMorgan Chase Bank, NA                Attn: Phil Martin                                 louis.strubeck@nortonrosefulbright.com First Class Mail
                                                                                                   Attn: Louis Strubeck                                                                     Email
                                                                                                   10 S Dearborn St
                                                                                                   Mail Code Il1‐1415
                                                                                                   Chicago, Il 60603
Notice of Appearance/Request for Notices                    Karr Tuttle Campbell, PS               Attn: Bruce W. Leaverton           206‐682‐7100   bleaverton@karrtuttle.com               Email
Counsel for Chief Seattle Council, Boy Scouts of America                                           701 5th Ave, Ste 3300
                                                                                                   Seattle, WA 98104
Notice of Appearance and Request for Notices                Kelly, Morgan, Dennis, Corzine &       Attn: Michael G. Kelly             432‐363‐9121   mkelly@kmdfirm.com                      Email
Counsel to Buffalo Trail Council, Inc.                      Hansen, P.C.                           P.O. Box 1311
                                                                                                   Odessa, TX 79760‐1311
Notice of Appearance and Request for Notices                Klehr Harrison Harvey Branzburg LLP    Attn: Domenic E. Pacitti                          dpacitti@klehr.com                      Email
Counsel to Abuse Victims                                                                           919 Market St, Ste 1000
Counsel to Jorge Vega                                                                              Wilmington, DE 19801
Notice of Appearance and Request for Notices                Klehr Harrison Harvey Branzburg LLP    Attn: Morton R. Branzburg                         mbranzburg@klehr.com                    Email
Counsel to Abuse Victims                                                                           1835 Market St, Ste 1400
                                                                                                   Philadelphia, PA 19103
Notice of Appearance/Request for Notices                    Kramer Levin Naftalis & Frankel LLP    Attn: Thomas Moers Mayer           212‐715‐8000   tmayer@kramerlevin.com                  Email
Counsel for the Official Committee of Unsecured Creditors                                          Attn: Rachel Ringer                               rringer@kramerlevin.com
                                                                                                   Attn: David E. Blabey Jr.                         dblabey@kramerlevin.com
                                                                                                   Attn: Jennifer R. Sharret                         jsharret@kramerlevin.com
                                                                                                   Attn: Megan M. Wasson                             mwasson@kramerlevin.com
                                                                                                   177 Ave of the Americas
                                                                                                   New York, NY 10036
Notice of Appearance/Request for Notices                    Latham & Watkins LLP                   Attn: Adam J. Goldberg             212‐751‐4864   adam.goldberg@lw.com                    Email
Counsel for The Church of Jesus Christ of Latter‐day Saints                                        885 3rd Ave
                                                                                                   New York, NY 10022‐4834
Notice of Appearance/Request for Notices                    Latham & Watkins LLP                   Attn: Jeffrey E Bjork              213‐891‐8763   jeff.bjork@lw.com                       Email
Counsel for The Church of Jesus Christ of Latter‐day Saints                                        Attn: Kimberly A Posin                            kim.posin@lw.com
                                                                                                   355 S Grand Ave, Ste 100
                                                                                                   Los Angeles, CA 90071‐1560
Notice of Appearance and Request for Notices                Linebarger Goggan Blair & Sampson, LLP Attn: Don Stecker                  210‐225‐6410   sanantonio.bankruptcy@publicans.com     Email
Counsel to Ector CAD                                                                               112 E Pecan St, Ste 2200
                                                                                                   San Antonio, TX 78205
Notice of Appearance/Request for Notices                    Linebarger Goggan Blair & Sampson, LLP Attn: Elizabeth Weller             469‐221‐5003   dallas.bankruptcy@publicans.com         Email
Counsel for Dallas County                                                                          2777 N. Stemmons Fwy, Ste 1000
                                                                                                   Dallas, TX 75207
Notice of Appearance/Request for Notices                    Linebarger Goggan Blair & Sampson, LLP Attn: John P. Dillman              713‐844‐3503   houston_bankruptcy@publicans.com        Email
Counsel for Houston Liens, Harris County, Cleveland ISD,                                           P.O. Box 3064
Montgomery County, Orange County, and Montgomery                                                   Houston, TX 77253‐3064
County
Notice of Appearance/Request for Notices                    Maurice Wutscher LLP                   Attn: Alan C. Hochheiser           216‐472‐8510   ahochheiser@mauricewutscher.com         Email
Counsel for AmTrust North America, Inc. on behalf of                                               23611 Chagrin Blvd. Suite 207
Wesco Insurance Company                                                                            Beachwood, OH 44123
Notice of Appearance/Request for Notices                    McCreary, Veselka, Bragg & Allen, PC   Attn: Tara LeDay                   512‐323‐3205   tleday@mvbalaw.com                      Email
Counsel for The County of Anderson, Texas, The County of                                           P.O. Box 1269
Denton, Texas, Harrison Central Appraisal District, The                                            Round Rock, TX 78680
County of Harrison, Texas, The County of Henderson,
Texas, Midland Central Appraisal District, The County of
Milam, Texas, Terry County Appraisal District and The
County of Williamson, Texas
Notice of Appearance/Request for Notices                    McDermott Will & Emery LLP             Attn: Ryan S. Smethurst            202‐756‐8087   rsmethurst@mwe.com                      Email
Counsel for Allianz Global Risks US Insurance Company                                              Attn: Margaret H. Warner                          mwarner@mwe.com
                                                                                                   The McDermott Building
                                                                                                   500 North Capitol Street, NW
                                                                                                   Washington, DC 20001‐1531




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                         Page 3 of 8
                                         Case 20-10343-LSS                                   Doc 1865                     Filed 12/22/20                   Page 6 of 12
                                                                                                       Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below

                      Description                                            Name                                 Address                     Fax                      Email                    Method of Service
Notice of Appearance and Request for Notices              Miller, Canfield, Paddock and Stone,      Attn: Danielle Mason Anderson       269‐382‐0244    andersond@millercanfield.com          Email
Counsel to Stryker Medical                                P.L.C.                                    277 S Rose St, Ste 5000
                                                                                                    Kalamazoo, MI 49007
Notice of Appearance/Request for Notices                  Mintz, Levin, Cohn, Ferris, Glovsky And   Attn: Kim V. Marrkand               617‐542‐ 2241   kmarrkand@mintz.com                   Email
Counsel for Liberty Mutual Insurance Company              Popeo, P.C.                               Attn: Nancy D. Adams                                ndadams@mintz.com
                                                                                                    Attn: Laura Bange Stephens                          lbstephens@mintz.com
                                                                                                    One Financial Ctr
                                                                                                    Boston, MA 02111
Notice of Appearance/Request for Notices                  Mirick, O'Connell, DeMallie & Lougee,     Attn: Kate P Foley                  508‐898‐1502    kfoley@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada          LLP                                       1800 W Park Dr, Ste 400
                                                                                                    Westborough, MA 01581
Notice of Appearance/Request for Notices                  Mirick, O'Connell, DeMallie & Lougee,     Attn: Paul W Carey                  508‐791‐8502    pcarey@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada          LLP                                       100 Front St
                                                                                                    Worcester, MA 01608
Notice of Appearance/Request for Notices                  Missouri Department of Revenue            Bankruptcy Unit                     573‐751‐7232    deecf@dor.mo.gov                      Email
Counsel for Missouri Department of Revenue                                                          Attn: Steven A. Ginther
                                                                                                    PO Box 475
                                                                                                    Jefferson City, MO 65105‐0475
Notice of Appearance and Request for Notices              Monzack Mersky Browder and                Attn: Rachel B. Mersky                              rmersky@monlaw.com                    Email
Counsel to the Coalition of Abused Scouts for Justice     Hochman, P.A.                             1201 N Orange St, Ste 400
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices                  Monzack Mersky McLaughlin &               Attn: Brian McLaughlin              302‐656‐2769    bmclaughlin@monlaw.com                Email
Counsel for Waste Management                              Browder, PA                               Attn: Rachel Mersky                                 rmersky@monlaw.com
                                                                                                    1201 N Orange St, Ste 400
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices                Moore & Rutt, PA                            Attn: David N. Rutt                                 dnrutt@mooreandrutt.com               Email
Counsel for the Florida Conference of the United                                                    Attn: Scott G. Wilcox                               swilcox@mooreandrutt.com
Methodist Church and Various Churches in the Conference                                             122 N Market St
that are Chartered Organizations                                                                    P.O. Box 554
                                                                                                    Georgetown, DE 19947


Notice of Appearance/Request for Notices Counsel for      Morris James LLP                          Attn: Jeffrey R. Waxman             302‐571‐1750    jwaxman@morrisjames.com               Email
Pearson Education, Inc. and NCS Pearson, Inc.                                                       Attn: Eric J. Monso                                 emonzo@morrisjames.com
                                                                                                    500 Delaware Ave, Ste 1500
                                                                                                    P.O. Box 2306
                                                                                                    Wilmington, DE 19899‐2306
Notice of Appearance/Request for Notices                  Morris James LLP                          Attn: Brett D. Fallon               302‐571‐1750    bfallon@morrisjames.com               Email
Counsel for Old Republic Insurance Company                                                          Attn: Brya M. Keilson                               bkeilson@morrisjames.com
                                                                                                    500 Delaware Ave, Ste 1500
                                                                                                    P.O. Box 2306
                                                                                                    Wilmington, DE 19899‐2306
Core Parties                                              Morris, Nichols, Arsht & Tunnell          Attn: Derek C. Abbott               302‐658‐7036    dabbott@mnat.com                      Email
Counsel for Debtor                                                                                  Attn: Joseph Charles Barsalona II                   jbarsalona@mnat.com
                                                                                                    Attn: Eric Moats                                    emoats@mnat.com
                                                                                                    Attn: Andrew R. Remming                             aremming@mnat.com
                                                                                                    Attn: Paige N. Topper                               ptopper@mnat.com
                                                                                                    1201 N. Market Street
                                                                                                    P.O. Box 1347
                                                                                                    Wilmington, DE, 19899

Notice of Appearance/Request for Notices                  Motley Rice LLC                           A n: Daniel R. Lapinksi             856‐667‐5133    dlapinski@motleyrice.com              Email
Counsel for various child sexual abuse tort claimants                                               210 Lake Dr E, Ste 101
                                                                                                    Cherry Hill, NJ 08002

Notice of Appearance/Request for Notices                  Motley Rice LLC                           Attn: Joseph F. Rice                843‐216‐9290    jrice@motleyrice.com                  Email
Counsel for various child sexual abuse tort claimants                                               28 Bridgeside Blvd
                                                                                                    Mt Pleasant, SC 29464

Notice of Appearance/Request for Notices                  Nagel Rice LLP                            Attn: Bradley L Rice                973‐618‐9194    brice@nagelrice.com                   Email
Counsel for Jack Doe, Creditor and Defendant in Adversary                                           103 Eisenhower Pkwy
Case                                                                                                Roseland, NJ 07068

Notice of Appearance and Request for Notices              Napoli Shkolnnik PLLC                  Attn: R. Joseph Hrubiec                                RHrubiec@NapoliLaw.com                Email
Counsel to Claimant J.M.                                                                         919 N Market St, Ste 1801
                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel for      Nelson Comis Kettle & Kinney, LLP      A n: William E. Winﬁeld                805‐604‐ 4150   wwinfield@calattys.com                Email
Ventura County Council of BSA                                                                    300 E Esplande Dr, Ste 1170
                                                                                                 Oxnard, CA 93036
Notice of Appearance/Request for Notices                  Nelson Mullins Riley & Scarborough LLP A n: David Barnes, Jr                  202‐689‐2860    david.barnes@nelsonmullins.com        Email
Counsel for Indian Waters Council                                                                101 Cons tu on Ave NW, Ste 900
                                                                                                 Washington, DC 20001

Notice of Appearance/Request for Notices                  Nicolaides Fink Thorpe Michaelides        Attn: Matthew S. Sorem              312‐585‐1401    msorem@nicolaidesllp.com              Email
Counsel for Allianz Global Risks US Insurance Company     Sullivan LLP                              10 S. Wacker Dr., 21st Floor
                                                                                                    Chicago, IL 60606

Notice of Appearance/Request for Notices                  Norton Rose Fulbright Us LLP              Attn: Louis R. Strubeck, Jr.                        louis.strubeck@nortonrosefulbright.com Email
Counsel for JPMorgan Chase Bank, National Association                                               1301 Ave of the Americas
                                                                                                    New York, NY 10019‐6022




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                           Page 4 of 8
                                         Case 20-10343-LSS                                     Doc 1865                   Filed 12/22/20                   Page 7 of 12
                                                                                                       Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below

                      Description                                          Name                                    Address                    Fax                        Email                   Method of Service
Notice of Appearance/Request for Notices                   Norton Rose Fulbright Us LLP             Attn: Louis R. Strubeck, Jr         214‐855‐8200    louis.strubeck@nortonrosefulbright.com Email
Counsel for JPMorgan Chase Bank, National Association                                               Attn: Kristian W. Gluck                             kristian.gluck@nortonrosefulbright.com
                                                                                                    Attn: Ryan E. Manns                                 ryan.manns@nortonrosefulbright.com
                                                                                                    2200 Ross Avenue, Suite 3600
                                                                                                    Dallas, TX 75201‐7933
Notice of Appearance and Request for Notices               Nye, Stirling, Hale & Miller LLP         Attn: Joel M. Walker                412‐857‐5350    jmwalker@nshmlaw.com                  Email
Counsel for various child sexual abuse tort claimants                                               1145 Bower Hill Rd, Ste 104
                                                                                                    Pittsburgh, PA 15243
Notice of Appearance and Request for Notices               O’Connor Playdon Guben & Inouye LLP      Attn: Jerrold K. Guben              808‐531‐8628    JKG@opgilaw.com                       Email
Counsel to Boy Scouts of America for Hawaii and Guam                                                Makai Tower, Ste 2400
Chapter                                                                                             733 Bishop St
                                                                                                    Honolulu, HI 96813
Notice of Appearance/Request for Notices                O’Melveny & Myers LLP                       A n: Tancred Schiavoni                                                                    First Class Mail
Counsel to for Century Indemnity Company, as successor                                              Times Square Tower
to Cigna Specialty Insurance Company f/k/a California                                               7 Times Square
Union Insurance Company, and CCI Insurance Company as                                               New York, NY 10036‐6537
successor to Insurance Company of North America, et al.




Notice of Appearance/Request for Notices                   Office of the Attorney General           Attn: Christopher S. Murphy         512‐936‐ 1409   christopher.murphy@oag.texas.gov      Email
Counsel for the Texas Workforce Commission                                                          Attn: Sherri K. Simpson                             sherri.simpson@oag.texas.gov
                                                                                                    Bankruptcy & Collections Division
                                                                                                    P.O. Box 12548
                                                                                                    Austin, TX 78711‐2548
Core Parties                                               Office of the United States Trustee      Attn: David L. Buchbinder           302‐573‐6497    david.l.buchbinder@usdoj.gov          First Class Mail
Office of the United States Trustee                                                                 Attn: Hannah Mufson McCollum                        hannah.mccollum@usdoj.gov             Email
                                                                                                    844 King St, Suite 2207
                                                                                                    Lockbox 35
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices                   Pachulski Stang Ziehl & Jones LLP        Attn: James I. Stang                302‐652‐4400    jstang@pszjlaw.com                    Email
Counsel to the Tort Claimants' Committee                                                            Attn: Linda F. Cantor                               lcantor@pszjlaw.com
                                                                                                    10100 Santa Monica Blvd, 13th Fl
                                                                                                    Los Angeles, CA 90067‐4003
Notice of Appearance/Request for Notices                   Pachulski Stang Ziehl & Jones LLP        Attn: Robert Orgel                  302‐652‐4400    rorgel@pszjlaw.com                    Email
Counsel for the Tort Claimants' Committee                                                           Attn: James O'Neill                                 joneill@pszjlaw.com
                                                                                                    Attn: John Lucas                                    jlucas@pszjlaw.com
                                                                                                    Attn: Ilan Scharf                                   ischarf@pszjlaw.com
                                                                                                    919 N Market St.,17th Floor
                                                                                                    P.O. Box 8705
                                                                                                    Wilmington, DE 19899‐8705
Notice of Appearance and Request for Notices               Paul Mones PC                            Attn: Paul Mones                                    paul@paulmones.com                    Email
Counsel to Jorge Vega                                                                               13101 Washington Blvd
                                                                                                    Los Angeles, CA 90066
Notice of Appearance/Request for Notices                   Pension Benefit Guaranty Corporation     Attn: Patricia Kelly, CFO           202‐326‐4112    kelly.patricia@pbgc.Gov               Email
Counsel for the Pension Benefit Guaranty Corporation                                                Attn: Cassandra Burton, Attorney                    burton.cassandra@pbgc.gov
                                                                                                    Attn: Craig Fessenden                               fessenden.craig@pbgc.gov
                                                                                                    1200 K St NW
                                                                                                    Washington, DC 20005
Notice of Appearance and Request for Notices               Perdue, Brandon, Fielder, Collins &      Attn: John T. Banks                 512‐302‐1802    jbanks@pbfcm.com                      Email
Counsel for Burleson County Tax Office, Luling ISD Tax     Mott, LLP                                3301 Northland Dr, Ste 505
Office, Colorado County Tax Office, Fayette County Tax                                              Austin, TX 78731
Office, Milano ISD Tax Office, and Gause ISD Tax Office
Notice of Appearance/Request for Notices                   Pfau Cochran Vertetis Amala PLLC         Attn: Michael T. Pfau               206‐623‐3624    michael@pcvalaw.com                   Email
Counsel for Various Tort Claimants                                                                  Attn: Jason P. Amala                                jason@pcvalaw.com
                                                                                                    Attn: Vincent T. Nappo                              vnappo@pcvalaw.com
                                                                                                    403 Columbia Street, Suite 500
                                                                                                    Seattle, WA 98104
Notice of Appearance/Request for Notices                 Phillips Lytle LLP                         Attn: Angela Z Miller               716‐852‐6100    amiller@phillipslytle.com             Email
Counsel for Pearsons Education, Inc. and NSC Pearsons,                                              One Canalside, 125 Main St
Inc.                                                                                                Buffalo, NY 14203,
ENR                                                      Raul Diaz                                                                                      rauldiaz2503@gmail.com                Email
Notice of Appearance/Request for Notices                 Reed Smith LLP                             Attn: Kurt F. Gwynne                302‐778‐7575    kgwynne@reedsmith.com                 Email
Counsel to the Official Committee of Unsecured Creditors                                            Attn: Katelin A. Morales                            kmorales@reedsmith.com
                                                                                                    120 N Market St, Ste 1500
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices                   Reger Rizzo & Darnall LLP                A n: Louis J. Rizzo, Jr                             lrizzo@regerlaw.com                   Email
Counsel for Travelers Casualty and Surety Company, Inc.                                             1521 Concord Pike, Ste 305
(fka Aetna Casualty & Surety Company), St. Paul Surplus                                             Brandywine Plaza West
Lines Insurance Company, and Gulf Insurance Company                                                 Wilmington, DE 19803




Notice of Appearance/Request for Notices                    Richards, Layton & Finger, PA           Attn: Michael Merchant              302‐651‐7701    merchant@rlf.com                      Email
Counsel for The Church of Jesus Christ of Latter‐day Saints                                         Attn: Brett Haywood                                 haywood@rlf.com
                                                                                                    One Rodney Square
                                                                                                    920 N King St
                                                                                                    Wilmington, DE 19801
*NOA ‐ Counsel for Courtney and Stephen Knight, Jointly    Schnader Harrison Segal & Lewis LLP      Attn: Richard A. Barkasy, Esq.      302‐888‐1696    rbarkasy@schnader.com                 Email
as the Surviving Parents of E.J.K., a Minor Child                                                   Attn: Kristi J. Doughty, Esq.                       kdoughty@schnader.co




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                           Page 5 of 8
                                          Case 20-10343-LSS                                     Doc 1865                     Filed 12/22/20                 Page 8 of 12
                                                                                                          Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                       Description                                            Name                                    Address                  Fax                          Email            Method of Service
Notice of Appearance/Request for Notices                     Seitz, Van Ogtrop & Green, P.A.           Attn: R. Karl Hill                302‐888‐ 0606   khill@svglaw.com                  Email
Counsel for Liberty Mutual Insurance Company                                                           222 Delaware Ave, Ste 1500
                                                                                                       Wilmington, DE 19801
Notice of Appearance/Request for Notices                     Sequoia Council of Boy Scouts, Inc.       Attn: Michael Marchese                            michael.marchese@scouting.org     Email
Sequoia Council of Boy Scouts, Inc.                                                                    6005 N. Tamera Avenue
                                                                                                       Fresno, CA 93711
Notice of Appearance/Request for Notices                     Shipman & Goodwin LLP                     Attn: James P. Ruggeri            202‐469‐7751    jruggeri@goodwin.com              Email
Counsel for Hartford Accident and Indemnity Company,                                                   Attn: Joshua D. Weinberg                          jweinberg@goodwin.com
First State Insurance Company, and Twin City Fire                                                      Attn: Michele Backus Konigsberg                   mkonigsberg@goodwin.com
Insurance Company                                                                                      Attn: Abigail W. Williams                         awilliams@goodwin.com
                                                                                                       1875 K St NW, Ste 600
                                                                                                       Washington, DC 20006‐1251
Notice of Appearance/Request for Notices                     Shipman & Goodwin LLP                     Attn: Eric S. Goldstein           860‐251‐5218    egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity Company,                                                   One Constitution Plaza                            bankruptcy@goodwin.com
First State Insurance Company, and Twin City Fire                                                      Hartford, CT 06103‐1919                           bankruptcyparalegal@goodwin.com
Insurance Company
Core Parties                                                 Sidley Austin LLP                         Attn: Blair Warner                312‐853‐7036    blair.warner@sidley.com           Email
Counsel for Debtor                                                                                     Attn: Matthew Evan Linder                         mlinder@sidley.com
                                                                                                       Attn: Thomas A. Labuda, Jr.                       tlabuda@sidley.com
                                                                                                       Attn: Karim Basaria                               kbasaria@sidley.com
                                                                                                       One South Dearborn Street
                                                                                                       Chicago, IL 60603
Core Parties                                                 Sidley Austin LLP                         Attn: Jessica C. Boelter          212‐839‐5599    jboelter@sidley.com               Email
Counsel for Debtor                                                                                     787 Seventh Avenue
                                                                                                       New York, NY 10019
Notice of Appearance/Request for Notices                   Squire Patton Boggs (US) LLP                Attn: Mark A. Salzberg            202‐457‐6315    mark.salzberg@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary Society                                                2550 M St, NW
of the Protestant Episcopal Church in the United States of                                             Washington, DC 20037
America



Notice of Appearance/Request for Notices                   Squire Patton Boggs (US) LLP                Attn: Travis A. McRoberts         214‐758‐1550    travis.mcroberts@squirepb.com     Email
Counsel for The Domestic and Foreign Missionary Society                                                2000 McKinney Ave, Ste 1700
of the Protestant Episcopal Church in the United States of                                             Dallas, TX 75201
America



Notice of Appearance and Request for Notices                Stamoulis & Weinblatt LLC                  Stamoulis & Weinbla LLC                           stamoulis@swdelaw.com             Email
Counsel to for Century Indemnity Company, as successor                                                 A n: Stama os Stamoulis                           weinblatt@swdelaw.com
to Cigna Specialty Insurance Company f/k/a California                                                  A n: Richard Weinbla
Union Insurance Company, and CCI Insurance Company as                                                  800 N West St, Ste 800
successor to Insurance Company of North America; Chubb                                                 Wilmington, DE 19801
Custom Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific Employers
Insurance Company; Pacific Indemnity Company, as
successor to Texas Pacific Indemnity Company; United
States Fire Insurance Company; Westchester Fire
Insurance Company, by novation for policies issued by
Industrial Indemnity Company and International Insurance
Company; and Westchester Surplus Lines Insurance
Company
Notice of Appearance/Request for Notices                    Stark & Stark, PC                          Attn: Joseph H Lemkin             609‐896‐0629    jlemkin@stark‐stark.com           Email
Counsel for R.L. and C.L., Plaintiffs in State Court action                                            P.O. Box 5315
pending in the Superior Court of New Jersey, Essex County                                              Princeton, NJ 08543

Notice of Appearance and Request for Notices                 Steptoe & Johnson LLP                     Attn: Harry Lee                   202‐429‐3902    hlee@steptoe.com                  Email
Counsel for Clarendon America Insurance Company                                                        Attn: John O’Connor                               joconnor@steptoe.com
                                                                                                       Attn: Brett Grindrod                              bgrindrod@steptoe.com
                                                                                                       1330 Connecticut Ave, N.W
                                                                                                       Washington, DC 20036
Notice of Appearance and Request for Notices                 Straffi & Straffi, LLC                    Attn: Daniel Straffi, Jr          732‐341‐3548    bkclient@straffilaw.com           Email
Counsel for the Presbyterian Church of Lakehurst                                                       670 Commons Way
                                                                                                       Toms River, NJ 08755
Notice of Appearance and Request for Notices                  Sullivan Hazeltine Allinson LLC          Attn: William D. Sullivan         302‐428‐8195    bsullivan@sha‐llc.com             Email
Counsel to Eric Pai, as administrator of the Estate of J. Pai                                          919 N Market St, Ste 420
                                                                                                       Wilmington, DE 19801
Notice of Appearance and Request for Notices                 Sullivan Hill Lewin Rez & Engel, PLC      Attn: James Hill/ Christopher     619‐231‐4372    Hill@SullivanHill.com             Email
Counsel for The Episcopal Diocese of San Diego                                                         Hawkins
                                                                                                       Attn: Kathleen Cashman‐Kramer
                                                                                                       600 B St, Ste 1700
                                                                                                       San Diego, CA 92101
Notice of Appearance/Request for Notices                     Swenson & Shelley, PLLC                   Attn: Kevin D. Swenson            855‐450‐8435    Kevin@swensonshelley.com          Email
Counsel for various child sexual abuse tort claimants                                                  107 S 1470 E, Ste 201
                                                                                                       St George, UT 84790


Notice of Appearance/Request for Notices                     Synchrony Bank                            c/o PRA Receivables Management, 757‐351‐3257      claims@recoverycorp.com           Email
Authorized Agent for Synchrony Bank                                                                    LLC
                                                                                                       Attn: Valerie Smith
                                                                                                       P.O. Box 41021
                                                                                                       Norfolk, VA 23541
Bonds                                                        The County Commission Of Fayette          Attn: President                                                                     First Class Mail
                                                             County                                    P.O. Box 307
                                                                                                       Fayetteville, WV 25840




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                              Page 6 of 8
                                          Case 20-10343-LSS                              Doc 1865                   Filed 12/22/20                    Page 9 of 12
                                                                                                 Exhibit A
                                                                                            Core/2002 Service List
                                                                                           Served as set forth below

                       Description                                    Name                                  Address                       Fax                      Email                   Method of Service
Bonds                                                   The County Commission Of Fayette     c/o Steptoe & Johnson Pllc                                                                 First Class Mail
                                                        County                               Attn: John Stump, Esq.
                                                                                             Chase Tower ‐ Eighth Fl
                                                                                             707 Virginia St E.
                                                                                             Charleston, WV 25301
Notice of Appearance and Request for Notices            The Law Office of James Tobia, LLC   Attn: James Tobia                      302‐656‐8053   jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a minor                                       1716 Wawaset St
by his mother Nichole Erickson                                                               Wilmington, DE 19806
Notice of Appearance/Request for Notices                The Law Offices of Joyce, LLC        Attn: Michael J. Joyce                                mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                       1225 King St.
                                                                                             Suite 800
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices                The Neuberger Firm                   Attn: Thomas S. Neuberger              302‐655‐0582   tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                Attn: Stephen J. Neuberger                            sjn@neubergerlaw.com
                                                                                             17 Harlech Dr.
                                                                                             Wilmington, DE 19807
Notice of Appearance and Request for Notices            The Powell Firm, LLC                 Attn: Jason C. Powell                                 jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips Foundation                                      Attn: Thomas Reichert                                 treichert@delawarefirm.com
                                                                                             1201 N Orange St, Ste 500
                                                                                             P.O. Box 289
                                                                                             Wilmington, DE 19899
Notice of Appearance/Request for Notices                Thomas Law Office, PLLC              Attn: Tad Thomas                       877‐955‐7002   tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                Attn: Louis C. Schneider                              lou.schneider@thomaslawoffices.com
                                                                                             9418 Norton Commons Blvd, Ste
                                                                                             200
                                                                                             Louisville, KY 40059
Notice of Appearance and Request for Notices            TN Dept of Labor ‐ Bureau of         c/o TN Attorney General's Office,      615‐741‐3334   AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                     Unemployment Insurance               Bankruptcy Division
                                                                                             Attn: Laura L. McCloud
                                                                                             PO Box 20207
                                                                                             Nashville, Tennessee 37202‐0207
Notice of Appearance/Request for Notices                Tremont Sheldon Robinson Mahoney PC Attn: Cindy Robinson                    203‐366‐8503   crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                      Attn: Doug Mahoney                                    dmahoney@tremontsheldon.com
                                                                                             64 Lyon Ter
                                                                                             Bridgeport, CT 06604
Notice of Appearance/Request for Notices                Troutman Pepper Hamilton Sanders LLP Attn: David M. Fournier                302‐421‐8390   david.fournier@troutman.com          Email
Counsel for the National Surety Corporation & Allianz                                        Attn: Marcy J. McLaughlin Smith                       marcy.smith@troutman.com
Global Risks US Insurance Company                                                            1313 Market St, Ste 5100
                                                                                             P.O. Box 1709
                                                                                             Wilmington, DE 19899‐1709
Notice of Appearance/Request for Notices                Troutman Pepper Hamilton Sanders LLP Attn: Harris B. Winsberg               404‐885‐3900   harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation & Allianz                                        Attn: Matthew G. Roberts                              matthew.roberts2@troutman.com
Global Risks US Insurance Company                                                            600 Peachtree St NE, Ste 3000
                                                                                             Atlanta, GA 30308

Notice of Appearance/Request for Notices                Tune, Entrekin & White, PC            A n: Joseph P. Rusnak                 615‐244‐2278   Jrusnak@tewlawfirm.com               Email
Counsel to an unidentified sexual abuse survivor                                              315 Deaderick St, Ste 1700
                                                                                              Nashville, TN 37238
Notice of Appearance and Request for Notices            Tybout, Redfearn & Pell               Attn: Seth J. Reidenberg              302‐658‐4018   sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                  750 Shipyard Dr, Ste 400
                                                                                              P.O. Box 2092
                                                                                              Wilmington, DE 19899‐2092
Core Parties                                            United States Dept Of Justice         950 Pennsylvania Ave, Nw                                                                  First Class Mail
                                                                                              Room 2242
                                                                                              Washington, DC 20530‐0001
Core Parties                                            US Attorney For Delaware              Attn: David C Weiss                   302‐573‐6220   usade.ecfbankruptcy@usdoj.gov        First Class Mail
                                                                                              1007 Orange St, Ste 700                                                                   Email
                                                                                              P.O. Box 2046
                                                                                              Wilmington, DE 19899‐2046
Core Parties                                            Wachtell, Lipton, Rosen & Katz        Attn: Richard Mason                   212‐403‐2252   rgmason@wlrk..com                    First Class Mail
Counsel for Ad Hoc Committee of Local Councils of the                                         Attn: Douglas Mayer                                  dkmayer@wlrk.com                     Email
Boy Scouts of America                                                                         Attn: Joseph C. Celentino                            jccelentino@wlrk.com
                                                                                              51 W 52nd St
                                                                                              New York, NY 10019
Notice of Appearance and Request for Notices             Walker Wilcox Maousek LLP            Attn: Christopher A. Wadley                          cwadley@walkerwilcox.com             Email
Counsel to for Century Indemnity Company, as successor                                        1 N Franklin, Ste 3200
to Cigna Specialty Insurance Company f/k/a California                                         Chicago, IL 60606
Union Insurance Company, and CCI Insurance Company as
successor to Insurance Company of North America; Chubb
Custom Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific Employers
Insurance Company; Pacific Indemnity Company, as
successor to Texas Pacific Indemnity Company; United
States Fire Insurance Company; Westchester Fire
Insurance Company, by novation for policies issued by
Industrial Indemnity Company and International Insurance
Company; and Westchester Surplus Lines Insurance
Company
Notice of Appearance/Request for Notices                 Wanger Jones Helsley, PC             Attn: Riley C. Walter                                rwalter@wjhattorneys.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                               265 E. River Park Circle, Suite 310
                                                                                              Fresno, CA 93720
Notice of Appearance/Request for Notices                Ward and Smith, P.A.                  Attn: Paul A Fanning                  252‐215‐4077   paf@wardandsmith.com                 Email
Counsel for East Carolina Council BSA, Inc.                                                   P.O. Box 8088
                                                                                              Greenville, NC 27835‐8088



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                     Page 7 of 8
                                      Case 20-10343-LSS                                    Doc 1865                Filed 12/22/20                      Page 10 of 12
                                                                                                    Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

                      Description                                        Name                                   Address                      Fax                       Email             Method of Service
Notice of Appearance/Request for Notices                 White & Case LLP                        Attn: Jessica C.K. Boelter                           jessica.boelter@whitecase.com    Email
Boy Scouts of America And Delaware BSA, LLC                                                      1221 Ave of the Americas
                                                                                                 New York, NY 10020‐1095

Notice of Appearance/Request for Notices                 White & Case LLP                        Attn: Michael C. Andolina                            mandolina@whitecase.com          Email
Boy Scouts of America And Delaware BSA, LLC                                                      Attn: Matthew E. Linder                              mlinder@whitecase.com
                                                                                                 111 S Wacker Dr
                                                                                                 Ste 5100
                                                                                                 Chicago, IL 60606‐4302
Notice of Appearance/Request for Notices                  Whiteford Taylor & Preston LLC         Attn: Richard W. Riley                               rriley@wtplaw.com                Email
Counsel for Baltimore Area Council Boy Scouts of America,                                        The Renaissance Centre
Inc.                                                                                             405 North King Street, Suite 500
                                                                                                 Wilmington, Delaware 19801
Notice of Appearance/Request for Notices                  Whiteford Taylor & Preston LLP         Attn: Todd M. Brooks                                 tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of America,                                        Seven Saint Paul Street, 15th Floor
Inc.                                                                                             Baltimore, Maryland 21202‐1626

Notice of Appearance and Request for Notices             Wilks Law, LLC                          Attn: David E. Wilks                                 dwilks@wilks.law                 Email
Counsel for Interested Parties Andrew Van Arsdale and                                            4250 Lancaster Pike, Ste 200
Timothy Kosnoff                                                                                  Wilmington, DE 19805
Notice of Appearance/Request for Notices                 Wilmer Cutler Pickering Hale and Dorr   Attn: Craig Goldblatt                 202‐663‐6363   craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and The        LLP                                     1875 Pennsylvania Ave NW
Continental Insurance Company                                                                    Washington, DC 20006
Notice of Appearance/Request for Notices                 Womble Bond Dickinson (US) LLP          Attn: Matthew Ward                    302‐252‐4330   matthew.ward@wbd‐us.com          Email
Counsel for JPMorgan Chase Bank, National Association                                            Attn: Morgan Patterson                               morgan.patterson@wbd‐us.com
                                                                                                 1313 N Market St, Ste 1200
                                                                                                 Wilmington, DE 19801
Core Parties                                             Young Conaway Stargatt & Taylor         Attn: James L. Patton, Jr             302‐576‐3325   jpatton@ycst.com                 First Class Mail
Counsel for Prepetition Future Claimants’ Representative                                         Attn: Robert Brady                                   rbrady@ycst.com                  Email
                                                                                                 Attn: Edwin Harron                                   eharron@ycst.com
                                                                                                 Rodney Square
                                                                                                 1000 N King St
                                                                                                 Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                        Page 8 of 8
Case 20-10343-LSS   Doc 1865   Filed 12/22/20   Page 11 of 12

                     EXHIBIT B
                                       Case 20-10343-LSS                     Doc 1865                 Filed 12/22/20                 Page 12 of 12
                                                                                        Exhibit B
                                                                                 Additional Service List
                                                                                Served as set forth below

                      Description                                      Name                                   Address                           Email               Method of Service
Defendants                                       BOY SCOUTS OF AMERICA                           Gary Gilger                    gary.gilger@scouting.org          Email
Defendants                                       Executive Vice President & Chief Development    Attn: Chasity M. McReynolds    chasity.mcreynolds@scouting.org   Email
                                                 Officer
General Liability ‐ Personal Injury Litigation   Creditor Redacted                               Address Redacted                                                 First Class Mail
Filed Claim                                      Kathryn Hall, Personal Representative, Estate   c/o Chambers Steiner & Sturm   msturm@chamberssteiner.com        First Class Mail
                                                 Gage Wilson                                     PLC                                                              Email
                                                                                                 Attn: Martin R Sturm
                                                                                                 141 E Michigan Ave, Ste 601
                                                                                                 Kalamzaoo, MI 49007




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                           Page 1 of 1
